13 N.Y.2d 1031 (1963)
Central School District No. 1 of the Towns of Colchester, Hamden, Hancock, Walton, Andes and Tompkins, Delaware County, Appellant,
v.
State of New York, Respondent. (Claim No. 36775.)
Court of Appeals of the State of New York.
Argued October 7, 1963.
Decided November 21, 1963.
Francis R. Paternoster for appellant.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, without costs; no opinion.